Mr. Justice Thomas delivered the opinion of the court: This claim is filed pro se by Joseph Anthony Sand, a world war veteran to recover the sum of $300.00 as compensation granted him under the provisions of the Illinois Bonus Act of 1921. Claimant filed his Claim No. 257,728 on October 17, 1923, with the Service Becognition Board of Illinois, which was allowed in the amount of $300.00 and certified for payment to the State Treasurer, who on July 10, 1924, drew Warrant No. 10,258 in like sum for payment of this claim. This warrant was not delivered to the claimant but came into the hands of a person or persons unknown who forged the signature of claimant and cashed said warrant. Upon the sworn affidavit of the claimant under date of July 29, 1927, the American Surety Company on November 11, 1927, refunded to the State Treasurer the sum of $300.00 in payment of the loss of respondent. The State Treasurer subsequently issued Treasurer’s Draft No. 2521 in like sum, payable to the claimant but was unable to make delivery due to address of claimant then being unknown. The treasurer’s draft was retained in the files of the State Treasurer until May 3, 1929 and being unable to deliver the draft to claimant it was cancelled and the amount returned to the Soldiers ’ Compensation Fund on August 2, 1929. On September 30, 1929 the Soldiers’ Compensation Fund lapsed back into the State treasury without claimant having received his just bonus. The Attorney General recommends that the claim be allowed in the sum of $300.00. An award is hereby allowed claimant in the sum of $300.00.